NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 13, 2008*
                                Decided November 14, 2008

                                            Before

                               RICHARD A. POSNER, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 08‐1988

AARON HYCHE,                                         Appeal from the United States District
    Petitioner‐Appellant,                            Court for the Southern District of Illinois.

       v.                                            No. 07 CV 380 WDS

NEDRA CHANDLER,                                      William D. Stiehl,
    Respondent‐Appellee.                             Judge.




                                          O R D E R

        Aaron Hyche appeals from the dismissal of his petition for a writ of habeas corpus,
see 28 U.S.C. § 2254, in which he challenges the refusal of the Illinois Prisoner Review Board
to release him on parole.  The district court concluded that Hyche’s petition is premature
because he did not exhaust his state remedies before turning to federal court.  We conclude,
however, that Hyche does not state a claim under federal law.



       *
         After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the records.  See  FED. R. APP.
P. 34(a)(2).
No. 08‐1988                                                                              Page 2
        Hyche currently is serving indeterminate prison terms on his 1976 convictions in
Effingham County, Illinois, for murder (250 to 300 years) and attempted murder (25 to 75
years).  After he was denied parole for the fourteenth time, Hyche petitioned for a writ of
habeas corpus, claiming that the review board had denied him due process.  The district
court referred the petition to a magistrate judge and without objection adopted his
recommendation to dismiss the case without prejudice.  The magistrate judge reasoned that
Hyche had not exhausted his state‐court remedies and thus his § 2254 petition was
premature.

        In this court Hyche continues to insist that he exhausted his state remedies.  But he
waived that contention by not objecting to the magistrate judge’s report and
recommendation.  See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 142 (1985);
United States v. Hall, 462 F.3d 684, 688 (7th Cir. 2006).  More importantly, though, the
exhaustion issue is irrelevant.  Illinois prisoners have no entitlement to parole, and a hope to
be released on parole in a discretionary system does not create a protected “liberty” or
“property” interest under the Fourteenth Amendment.  Heidelberg v. Ill. Prisoner Review Bd.,
163 F.3d 1025, 1027 (7th Cir.1998); see Montgomery v. Anderson, 262 F.3d 641, 645 (7th Cir.
2001) (explaining that parole system making release entirely discretionary “means that the
setting of a parole‐release date does not entail ‘liberty’ or ‘property’”).  Thus, Hyche’s
contention that the review board denied him due process does not state a claim under
§ 2254, see Heidelberg, 163 F.3d at 1027, and for that reason the district court should have
dismissed the petition with prejudice.

     The dismissal is modified to be with prejudice, and as MODIFIED the judgement is
AFFIRMED.